OPINION — AG — SUBJECT MATTER: COMMISSIONERS OF THE LAND OFFICE, HOLDS AN INVESTMENT OF THE PERMANENT SCHOOL FUNDS TREASURY BONDS,  THE PRINCIPAL LEGAL QUESTION FOR ANSWER IN CONNECTION WITH THE PROPOSED EXCHANGE APPEARS TO BE WHETHER OR NOT THE EXCHANGE OF BONDS CURRENTLY HELD FOR THE NEW HIGHER INTEREST. , THE AG IS OF THE OPINION THAT BONDS MENTIONED BY YOU ARE VALID OBLIGATIONS OF THE UNITED STATES AND THAT THE PROPOSED EXCHANGE IS WITHIN THE LAWFUL AUTHORITY OF THE COMMISSIONERS OF THE LAND OFFICE. CITE: 64 O.S.H. 51, ARTICLE XI, SECTION 6, ARTICLE XI, SECTION 2 (RICHARD HUFF)